Marston, C. J.
In Flint & Pere Marquette Ry Co. v. Lull 28 Mich. 510, it was held that the liability of the company under the statute for injuries to cattle, by reason of the company’s fences not being put up and maintained, was not affected by the contributory negligence of the owner of the cattle. This disposes of several of the errors assigned in this court. It may be that the modification of the defendant’s sixth request, if standing alone, could not be sustained, but when we examine the' entire charge as given, we are of opinion that the error, if any, was cured. The charge on the whole was even more favorable in some respects than the law would warrant.
The judgment must be affirmed with costs.
Campbell and Graves, JJ. concurred.
Cooley, J. did not sit in this case.